     Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 1 of 23




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                      HARRISBURG DIVISION




JUDICIAL WATCH, INC.,



     Plaintiff,                              CIVIL ACTION NO.

                                             1:20-cv-00708-CCC
     v.
                                         _______________________


COMMONWEALTH OF
PENNSYLVANIA, et. al,



     Defendants.




  DEFENDANT-INTERVENORS’ ANSWER IN INTERVENTION TO
  COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 2 of 23




      Common Cause Pennsylvania and League of Women Voters of

Pennsylvania (the “Defendant-Intervenors”), by and through the undersigned

counsel, hereby answer the Complaint filed by the Plaintiff Judicial Watch, Inc.

(the “Plaintiff”) as follows.

     1.       Defendant-Intervenors deny the characterizations and conclusions

contained in paragraph 1. Defendant-Intervenors reserve their right to contest

Plaintiff’s legal conclusions.

                          JURISDICTION AND VENUE

     2.       The allegations contained in paragraph 2 constitute legal conclusions

to which no responsive pleading is required. Defendant-Intervenors deny the

allegations in this paragraph to the extent they are considered factual in nature.

     3.       The allegations contained in paragraph 3 constitute legal conclusions

to which no responsive pleading is required. Defendant-Intervenors deny the

allegations in this paragraph to the extent they are considered factual in nature.

                                     PARTIES

     4.       Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 4.

     5.       This paragraph is directed to a party other than Defendant-Intervenors,

such that no responsive pleading is required. To the extent a response is deemed




                                          2
          Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 3 of 23




appropriate, the allegations of paragraph 5 constitute legal conclusions to which no

responsive pleading is required.

     6.       This paragraph is directed to a party other than Defendant-Intervenors,

such that no responsive pleading is required. To the extent a response is deemed

appropriate, the allegations of paragraph 6 constitute legal conclusions to which no

responsive pleading is required.

     7.       This paragraph is directed to a party other than Defendant-Intervenors,

such that no responsive pleading is required. To the extent a response is deemed

appropriate, the allegations of paragraph 7 constitute legal conclusions to which no

responsive pleading is required.

     8.       This paragraph is directed to a party other than Defendant-Intervenors,

such that no responsive pleading is required. To the extent a response is deemed

appropriate, the allegations of paragraph 8 constitute legal conclusions to which no

responsive pleading is required.

     9.       This paragraph is directed to a party other than Defendant-Intervenors,

such that no responsive pleading is required. To the extent a response is deemed

appropriate, the allegations of paragraph 8 constitute legal conclusions to which no

responsive pleading is required.

     10.      This paragraph is directed to a party other than Defendant-Intervenors,

such that no responsive pleading is required. To the extent a response is deemed



                                          3
       Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 4 of 23




appropriate, the allegations of paragraph 10 constitute legal conclusions to which

no responsive pleading is required.

     11.    This paragraph is directed to a party other than Defendant-Intervenors,

such that no responsive pleading is required. To the extent a response is deemed

appropriate, the allegations of paragraph 11 constitute legal conclusions to which

no responsive pleading is required.

     12.    This paragraph is directed to a party other than Defendant-Intervenors,

such that no responsive pleading is required. To the extent a response is deemed

appropriate, the allegations of paragraph 12 constitute legal conclusions to which

no responsive pleading is required.

     13.    This paragraph is directed to a party other than Defendant-Intervenors,

such that no responsive pleading is required. To the extent a response is deemed

appropriate, the allegations of paragraph 13 constitute legal conclusions to which

no responsive pleading is required.

     14.    This paragraph is directed to a party other than Defendant-Intervenors,

such that no responsive pleading is required. To the extent a response is deemed

appropriate, the allegations of paragraph 14 constitute legal conclusions to which

no responsive pleading is required.

     15.    This paragraph is directed to a party other than Defendant-Intervenors,

such that no responsive pleading is required. To the extent a response is deemed



                                         4
       Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 5 of 23




appropriate, the allegations of paragraph 15 constitute legal conclusions to which

no responsive pleading is required.

     16.     This paragraph is directed to a party other than Defendant-Intervenors,

such that no responsive pleading is required. To the extent a response is deemed

appropriate, the allegations of paragraph 16 constitute legal conclusions to which

no responsive pleading is required.

     17.     This paragraph is directed to a party other than Defendant-Intervenors,

such that no responsive pleading is required. To the extent a response is deemed

appropriate, the allegations of paragraph 17 constitute legal conclusions to which

no responsive pleading is required.

     18.     This paragraph is directed to a party other than Defendant-Intervenors,

such that no responsive pleading is required. To the extent a response is deemed

appropriate, the allegations of paragraph 18 constitute legal conclusions to which

no responsive pleading is required.

                         STATUTORY BACKGROUND

     19.     Defendant-Intervenors deny the allegations contained in paragraph 19

on the basis that they contain only a partial quotation of the cited section of the

NVRA, and refer to the cited statute for the full contents thereof. Defendant-

Intervenors reserve their right to contest Plaintiff’s legal conclusions.




                                           5
        Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 6 of 23




     20.     Defendant-Intervenors deny the allegations contained in paragraph 20

on the basis that they consist of Plaintiff’s characterization of the NVRA, and refer

to the cited statute for the full contents thereof. Defendant-Intervenors reserve

their right to contest Plaintiff’s legal conclusions.

     21.     Defendant-Intervenors deny the allegations contained in paragraph 21

on the basis that they consist of Plaintiff’s characterization of the NVRA, and refer

to the cited statute for the full contents thereof. Defendant-Intervenors reserve

their right to contest Plaintiff’s legal conclusions.

     22.     Defendant-Intervenors deny the allegations contained in paragraph 22

on the basis that they contain only a partial quotation of the cited statutes, and refer

to the cited statutes for the full contents thereof. Defendant-Intervenors reserve

their right to contest Plaintiff’s legal conclusions.

     23.     Defendant-Intervenors deny the allegations contained in paragraph 23

on the basis that they consist of Plaintiff’s characterization of Pennsylvania law,

and refer to the cited statute for the full contents thereof. Defendant-Intervenors

reserve their right to contest Plaintiff’s legal conclusions.

     24.     Defendant-Intervenors deny the allegations contained in paragraph 24

on the basis that they consist of Plaintiff’s characterization of Pennsylvania law

and federal regulations, and refer to the cited statute and regulation for the full




                                            6
       Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 7 of 23




contents thereof. Defendant-Intervenors reserve their right to contest Plaintiff’s

legal conclusions.

     25.     Defendant-Intervenors deny the allegations contained in paragraph 25

on the basis that they consist of Plaintiff’s characterization of the NVRA and

Pennsylvania law, and refer to the cited statutes for the full contents thereof.

Defendant-Intervenors reserve their right to contest Plaintiff’s legal conclusions.

     26.     Defendant-Intervenors deny the allegations contained in paragraph 26

on the basis that they consist of Plaintiff’s characterization of federal law, and refer

to the cited statutes and regulations for the full contents thereof. Defendant-

Intervenors reserve their right to contest Plaintiff’s legal conclusions.

     27.     Defendant-Intervenors deny the allegations contained in paragraph 27

on the basis that they contain only a partial quotation of the NVRA, and refer to the

cited statute for the full contents thereof. Defendant-Intervenors reserve their right

to contest Plaintiff’s legal conclusions.

     28.     Defendant-Intervenors deny the allegations contained in paragraph 28

on the basis that they contain only a partial quotation of the NVRA, and refer to the

cited statute for the contents thereof. Defendant-Intervenors reserve their right to

contest Plaintiff’s legal conclusions.

                                         FACTS

A.    Judicial Watch’s Background, Mission, and Membership.



                                            7
        Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 8 of 23




     29.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 29.

     30.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 30.

     31.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 31.

     32.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 32.

     33.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 33.

B.    Defendants’ Admissions to the EAC That They Removed Almost No
Registrations Pursuant to Section 8(d)(2) of the NVRA.
     34.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 34, and refer

to the cited report for the full contents thereof.

     35.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 35, and refer

to the cited survey and responses for the full contents thereof.

     36.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 36.




                                            8
        Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 9 of 23




     37.     Defendant-Intervenors deny the allegations contained in paragraph 37

on the basis that they consist of Plaintiff’s characterization of the NVRA, and refer

to the cited statute for the full contents thereof. Defendant-Intervenors reserve

their right to contest Plaintiff’s legal conclusions.

     38.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 38, and refer

to the cited survey and the cited statute for the full contents thereof.

     39.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 39, and refer

to the cited responses for the full contents thereof.

     40.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 40, and refer

to the cited responses for the full contents thereof.

     41.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 41, and refer

to the cited responses for the full contents thereof.

     42.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 42, and refer

to the cited responses for the full contents thereof.




                                            9
       Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 10 of 23




     43.     Upon information and belief, Defendant-Intervenors deny the

allegations contained in paragraph 43. Defendant-Intervenors reserve their right to

contest Plaintiff’s legal conclusions.

     44.     Upon information and belief, Defendant-Intervenors deny the

allegations contained in paragraph 44. Defendant-Intervenors reserve their right to

contest Plaintiff’s legal conclusions.

     45.     Upon information and belief, Defendant-Intervenors deny the

allegations contained in paragraph 45. Defendant-Intervenors reserve their right to

contest Plaintiff’s legal conclusions.

     46.     Upon information and belief, Defendant-Intervenors deny the

allegations contained in paragraph 46. Defendant-Intervenors reserve their right to

contest Plaintiff’s legal conclusions.

     47.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 47, and refer

to the cited material for the full contents thereof.

     48.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 48.

     49.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 49.

Defendant-Intervenors reserve their right to contest Plaintiff’s legal conclusions.



                                           10
       Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 11 of 23




     50.       Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained paragraph 50, and refer to

the cited website for the full contents thereof.

C.    The High Registration Rates in Bucks, Chester, and Delaware Counties.

     51.       Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 51.

     52.       Defendant-Intervenors deny the allegations contained in paragraph 52.

The Defendant-Intervenors reserve their right to contest Plaintiff’s legal

conclusions.

     53.       Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 53.

     54.       Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 54.

     55.       Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 55.

     56.       Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 56.

     57.       Upon information and belief, Defendant-Intervenors deny the

allegations in the paragraph 57.




                                           11
       Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 12 of 23




     58.     Defendant-Intervenors deny the allegations contained in paragraph 58.

Defendant-Intervenors reserve their right to contest Plaintiff’s legal conclusions.

D.    Judicial Watch’s Notice Letters and Correspondence with Defendants.

     59.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 59, but admit

that letters are attached to the Complaint as Exhibits 1, 2, and 3.

     60.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 60, and refer

to the cited Exhibits for the full contents thereof.

     61.     Defendant-Intervenors deny the allegations contained in paragraph 61

on the basis that they reference a portion of the cited Exhibits, and refer to the cited

Exhibits for the full contents thereof.

     62.     Defendant-Intervenors deny the allegations contained in paragraph 62

on the basis that they reference a portion of the cited Exhibits, and refer to the cited

Exhibits for the full contents thereof.

     Bucks County

     63.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in the first sentence of

paragraph 63, deny the characterization and conclusions contained in the second

and third sentences of paragraph 63, and refer to the letter attached to the



                                           12
       Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 13 of 23




Complaint as Exhibit 4 for the full contents thereof. Defendant-Intervenors reserve

their right to contest Plaintiff’s legal conclusions.

     64.     Defendant-Intervenors deny the allegations contained in paragraph 64

on the basis that they contain only a partial representation of Exhibit 4, and refer to

Exhibit 4 for the full contents thereof.

     65.     Defendant-Intervenors deny the allegations contained in the first

sentence of paragraph 65. Defendant-Intervenors deny knowledge or information

sufficient to form a belief as to the truth of the allegations contained in the second

and third sentences of paragraph 65. Defendant-Intervenors reserve their right to

contest Plaintiff’s legal conclusions.

     66.     Defendant-Intervenors deny the allegations contained in paragraph 66

on the basis that they contain only a partial representation of Exhibit 4, and refer to

Exhibit 4 for the full contents thereof.

     67.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in the first sentence of

paragraph 67, but admit that a letter is attached to the Complaint as Exhibit 5.

Defendant-Intervenors deny the remaining allegations contained in paragraph 67

on the basis that they contain only partial quotations of Exhibit 5, and refer to

Exhibit 5 for the full contents thereof.




                                           13
       Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 14 of 23




     68.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in the first sentence of

paragraph 68, but admit that a letter is attached to the Complaint as Exhibit 6.

Defendant-Intervenors deny the remaining allegations contained in paragraph 68

on the basis that they contain only partial quotations of Exhibit 6, and refer to

Exhibit 6 for the full contents thereof.

     69.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the factual allegations contained in paragraph 69.

     Chester County

     70.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in the first sentence of

paragraph 70, but admit that a letter is attached to the Complaint as Exhibit 7.

Defendant-Intervenors deny the remaining allegations contained in paragraph 70

on the basis that they contain only a partial representation of Exhibit 7, and refer to

Exhibit 7 for the full contents thereof.

     71.     Upon information and belief, Defendant-Intervenors deny the

allegations contained in the first sentence of paragraph 71. Defendant-Intervenors

deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in the second and third sentences of paragraph 71.

Defendant-Intervenors reserve their right to contest Plaintiff’s legal conclusions.



                                           14
       Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 15 of 23




     72.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the factual allegations contained in paragraph 72.

     73.     Defendant-Intervenors deny the allegations contained in paragraph 73

on the basis that they contain only a partial quotation of the cited Exhibit 7, and

refer to Exhibit 7 for the full contents thereof.

     74.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in the first sentence of

paragraph 74, but admit that a letter is attached to the Complaint as Exhibit 8.

Defendant-Intervenors deny the remaining allegations contained in paragraph 74

on the basis that they contain only a partial representation of Exhibit 8, and refer to

Exhibit 8 for the full contents thereof.

     75.     Defendant-Intervenors deny the allegations contained in paragraph 75

on the basis that they contain only a partial quotation of the cited Exhibit 8, and

refer to the cited Exhibit for the full contents thereof. The Defendant-Intervenors

reserve their right to contest Plaintiff’s legal conclusions.

     76.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the factual allegations contained in paragraph 76.

     Delaware County

     77.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the factual allegations contained in paragraph 77.



                                           15
       Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 16 of 23




     78.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the factual allegations contained in paragraph 78.

     79.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the factual allegations contained in paragraph 79.

     Secretary Boockvar

     80.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 80, but admit

that a letter is attached to the Complaint as Exhibit 9.

     81.     Defendant-Intervenors deny the allegations contained in paragraph 81

on the basis that they contain only a partial representation of the cited Exhibit 9,

and refer to Exhibit 9 for the full contents thereof. The Defendant-Intervenors

reserve their right to contest Plaintiff’s legal conclusions.

     82.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 82. The

Defendant-Intervenors reserve their right to contest Plaintiff’s legal conclusions.

     83.     Upon information and belief, Defendant-Intervenors deny the

allegations contained in paragraph 83, and refer to the letter attached as Exhibit 9

to the Complaint for the full contents thereof. The Defendant-Intervenors reserve

their right to contest Plaintiff’s legal conclusions.

E.    Judicial Watch’s Injury



                                           16
       Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 17 of 23




     84.       Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 84.

     85.       Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 85.

     86.       Upon information and belief, Defendant-Intervenors deny the

allegations contained in paragraph 86 to the extent they characterize Defendants’

conduct. Defendant-Intervenors deny knowledge or information sufficient to form

a belief as to the truth of the remaining allegations contained in paragraph 86.

Defendant-Intervenors reserve their right to contest Plaintiff’s legal conclusions.

     87.       Upon information and belief, Defendant-Intervenors deny the

allegations contained in paragraph 87 to the extent they characterize Defendants’

conduct. The Defendant-Intervenors reserve their right to contest Plaintiff’s legal

conclusions.

     88.       Upon information and belief, Defendant-Intervenors deny the

allegations contained in paragraph 88 to the extent they characterize Defendants’

conduct. Defendant-Intervenors deny knowledge or information sufficient to form

a belief as to the truth of the remaining allegations contained in paragraph 88

concerning Plaintiff’s conduct. Defendant-Intervenors reserve their right to contest

Plaintiff’s legal conclusions.

F.    Judicial Watch’s Members’ Injuries.



                                          17
       Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 18 of 23




     89.     The allegations contained in paragraph 89 constitute legal conclusions

to which no responsive pleading is required. Defendant-Intervenors deny the

allegations in this paragraph to the extent they are considered factual in nature.

     90.     Paragraph 90 purports to state conclusions of law as to which no

response is required; but to the extent they may be deemed to be factual

allegations, Defendant-Intervenors deny them upon information and belief..

     91.     Paragraph 91 purports to state conclusions of law as to which no

response is required; but to the extent a response may be required, Defendant-

Intervenors deny them upon information and belief.

     92.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the factual allegations contained in paragraph 92.

     93.     Paragraph 93 purports to state conclusions of law as to which no

response is required; but to the extent a response may be required, Defendant-

Intervenors deny them upon information and belief.

     94.     Defendant-Intervenors deny knowledge or information sufficient to

form a belief as to the truth of the factual allegations contained in paragraph 94.

                                     COUNT I

      (Violation of Section 8(a)(4) of the NVRA, 52 U.S.C. § 20507(a)(4))

     95.     Defendant-Intervenors restate their answers to paragraphs 1 through

94 as if fully stated herein.



                                          18
       Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 19 of 23




     96.      Paragraph 96 purports to state conclusions of law as to which no

response is required; but to the extent a response may be required, Defendant-

Intervenors deny them upon information and belief.

     97.      Paragraph 97 purports to state conclusions of law as to which no

response is required; but to the extent a response may be required, Defendant-

Intervenors deny them upon information and belief.

     98.      Paragraph 98 purports to state conclusions of law as to which no

response is required; but to the extent a response may be required, Defendant-

Intervenors deny them upon information and belief.

     99.      Paragraph 99 purports to state conclusions of law as to which no

response is required; but to the extent a response may be required, Defendant-

Intervenors deny them upon information and belief.

     100.     Paragraph 100 purports to state conclusions of law as to which no

response is required; but to the extent a response may be required, Defendant-

Intervenors deny them upon information and belief.

                                    COUNT II

           (Violations of Section 8(i) of the NVRA, 52 U.S.C. § 20507(i) -
                 Secretary Boockvar, Chester County Defendants,
                        and Delaware County Defendants))
     101.     Defendant-Intervenors restate their answers to paragraphs 1 through

100 as if fully stated herein.



                                         19
       Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 20 of 23




     102.    Paragraph 102 purports to state conclusions of law as to which no

response is required; but to the extent a response may be required, Defendant-

Intervenors deny them upon information and belief.

     103.    Paragraph 103 purports to state conclusions of law as to which no

response is required; but to the extent a response may be required, Defendant-

Intervenors deny them upon information and belief.

     104.    Paragraph 104 purports to state conclusions of law as to which no

response is required; but to the extent a response may be required, Defendant-

Intervenors deny them upon information and belief.

     105.    Paragraph 105 purports to state conclusions of law as to which no

response is required; but to the extent a response may be required, Defendant-

Intervenors deny them upon information and belief.

                                   Prayer for Relief

      No response is required to the Prayer for Relief. However, to the extent a

response is required, Defendant-Intervenors deny the allegations contained in the

Prayer for Relief, and specifically deny that Plaintiff is entitled to the relief

requested.



      WHEREFORE, Defendant-Intervenors ask this Court to enter judgment in

its favor and against Plaintiff; and to provide such other and further relief as the



                                           20
      Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 21 of 23




Court deems just and proper.




                                    21
         Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 22 of 23




Dated:        July 10, 2020                   Respectfully submitted,

Adriel I. Cepeda Derieux*               /s/ Witold J. Walczak
Sophia Lin Lakin*                       Witold J. Walczak
Dale E. Ho*                             Sara J. Rose
American Civil Liberties Union          American Civil Liberties Union
Foundation                              of Pennsylvania
125 Broad Street, 18th Floor            P.O. Box 23058
New York, NY 10004                      Pittsburgh, PA 15222
Tel.: (212) 549-2500                    Tel.: (412) 681-7736
acepedaderieux@aclu.org                 vwalczak@aclupa.org
dho@aclu.org

Ezra Rosenberg*                         William T. Russell, Jr.*
John Powers*                            David Elbaum*
Lawyers’ Committee for Civil Rights     Shannon K. McGovern*
Under Law                               Daniel Owsley*
1500 K Street, N.W., Suite 900          Simpson Thacher & Bartlett LLP
Washington, D.C. 20005                  425 Lexington Avenue
Tel: (202) 662-8300                     New York, NY 10017
erosenberg@lawyerscommittee.org         Tel: (212) 455-3979
jpowers@lawyerscommittee.org            wrussell@stblaw.com
                                        smcgovern@stblaw.com

*Pro hac vice application to be filed   Attorneys for Proposed Defendant-
                                        Intervenors
       Case 1:20-cv-00708-CCC Document 34 Filed 07/10/20 Page 23 of 23

                                                                                        23




                          CERTIFICATE OF SERVICE


      I hereby certify that on this date, the foregoing reply brief in support of motion

to intervene was filed electronically and served on plaintiffs’ counsel of record via

the ECF system of the U.S. District Court for the Middle District of Pennsylvania;

and via e-mail on the following counsel for defendants: Nicole Boland (Assistant

Attorney General, Commonwealth of Pennsylvania), Kristen Mayock (Deputy

Solicitor, Chester County), Joseph Khan (Solicitor, Bucks County) and William

Martin (Solicitor, Delaware County).




 Dated:       July 10, 2020                  /s/ Witold J. Walczak
